Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 30 JAN 2020. 
Claims 1-20 are present and have been examined. 

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 1-20 the independent claims (claims 1, 11) are directed, in part, to determining an interaction metric between two or more keywords, constructing a graph comprising a plurality of nodes connected by an edge, identifying a cluster of nodes, optimizing each cluster, and facilitating altering of the cluster of nodes.    
These claim elements are considered to be abstract ideas because they are directed to ensconce concepts performed in the human mind including observation, evaluation, judgment, and opinion functions. For example, determining a metric, construction a graph, identifying information on a graph, and altering information based on the graph, are all tasks or concepts that, as claimed, could be performed in the mind. Further, the claims are at least nominally directed to mathematical concepts, in that the evaluative steps as claimed recite mathematical relationships/calculations in the form of determining metrics of the terms and using the metrics to create the graph itself. If a claim limitation, under its broadest reasonable interpretation, covers a concept performed in the human mind, then it/they falls/ fall into the “mental processes” category. Similarly, if a claim covers mathematical 
	This judicial exception is not integrated into a practical application. In particular, the claims recites additional element – “a processor” and a non-transitory computer readable storage device in claim 1, 11, and further, both claims recite the use of a GUI which presents the results to be altered, to perform the claim steps. The processor/computer readable storage is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component – i.e. a computer used essentially for computing, and an interface used for displaying. The GUI is at best providing insignificant extra solution activity – i.e. displaying. No improvement is found to the functioning of the computer or any other technology/technical field, nor is there anything beyond the general linking of the use of the judicial exception to the computing environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “a processor” and a non-transitory computer readable storage device in claim 1, 11, and further, both claims recite the use of a GUI which presents the results to be altered,. When considered individually, the processor/computer readable storage, and GUI claim elements only contribute generic recitations of technical elements to the claims, rather than applying or using a judicial exception in some meaningful way beyond generally linking. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [023]  “As used herein, “processor” and/or “processing module” means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions. In some examples, the one or more processing modules of the various embodiments disclosed herein can comprise CPU 210.” At [038] “In the same or different embodiments, GUI 340, 341 can be part of and/or displayed by user computers 330, 331, which also can 
Dependent claims 2-10, 12-20 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as additional means of consideration of keyword interactions, and determining thresholds. These claims further describe the types of mathematical relationships/formulas contemplated in determining the similarity or use of the graphed relationships.   While these descriptive elements may provide further helpful context for the claimed invention 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 9-15, 17, 19, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mason (US 20060206479 A1). 

In reference to claim 1, 11
Mason teaches: A system comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform, as well as a method implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at non-transitory computer readable media, the method comprising: 
determining a respective interaction metric between at least two respective keywords of a plurality of keywords (at least [025, 027, 048] “features” herein refers to an relationship among keywords; “Features may also include an association between two or more words of a keyword… sets of words combine with other sets of words to form keywords. For instance, the set of color words ("yellow", "blue", etc.) combines with the set of clothing words ("pants", "shirt", etc.) to form valid keywords ("yellow keyword "aluminum fencing", the word "fencing" may be presumed to mean a constructed barrier, while in "Olympic fencing", it may be presumed to mean fencing-as-sport. “; further at i.e. [070-075] the common metric between keywords would be that a merchant has bid on both);  
constructing, using each respective interaction metric, as determined, a graph comprising a plurality of nodes connected by at least one edge (at least [figs 7a, 7b and related text including 070] “generator 504 first generating a data structure for a graph having nodes and segments connecting the nodes, with at least one of the retrieved keywords and/or items or entities 502 occupying the nodes or the segments. There are many ways to construct such a graph. For example, merchant entities 502 may be represented in the graph as nodes, and keywords that merchants 502 have bid upon may be represented as edges, with a keyword/edge connecting two merchants/nodes 502 if both merchants have bid on that keyword.”) ; 
identifying one or more clusters of nodes using the graph (at least [070, 083] segments, i.e. clusters, are formed based on the edge/node structure as recited in the specification at [054] which states “a cluster of nodes can comprise at least two nodes connected by at least one edge.”); 
optimizing each cluster of nodes of the one or more clusters of nodes (at least [072] “one or more of the nodes of the generated graph may be assigned a degree of activation based upon the indicators of relevance and/or irrelevance. The activation may be a positive or negative integer, with a positive integer indicating relevance,” and at [073-075] activation, i.e. optimization continues on until a predetermined point/goal is reached); and 
facilitating altering a graphical user interface (GUI) of an electronic device based upon a cluster of nodes of the one or more clusters of nodes, as identified and optimized (at least [060, figs. 7a 7b and related text] “generator 504 may generate a data structure comprising a graphical representation…”). 

In reference to claim 2, 12:


In reference to claim 3, 13:
Mason further teaches: wherein the first set of rules further operate as a function of a second respective number of user interactions for at least one respective shared keyword of the at least two respective keywords (at least [fig 2a, 2b and related text including 029] “Often, a keyword of the training data 202 may be described by more than one feature, and may thus have multiple feature values [i.e. shared] generated for it by feature calculator 204, corresponding to the multiple features of the keyword.” At [040] “If multiple keywords of training data 202/206 are found the same or similar to keyword 212, their salient properties may be averaged, weighted and summed, or listed separately. For instance, if two keywords of training data 202/206 are found to have the same feature values as keyword 212, their salient property metrics, such as click-through rates for a week of one thousand clicks and four hundred clicks respectively, may be averaged, here resulting in a predictive measure of seven hundred clicks per week.”

In reference to claim 4, 14:
Mason further teaches wherein: each respective node of the plurality of nodes represents at least one respective keyword of the plurality of keywords (at least [0709] “with at least one of the retrieved keywords and/or items or entities 502 occupying the nodes…”); and 
each respective edge of the at least one edge: connects a respective pair of nodes (at least [070]”… edge 502 connecting two keyword/nodes…bipartite graph in which one set of nodes may 
represents a respective number of user interactions between the respective pair of nodes connected by the respective edge (at [051, fig 4 and related text] salient properties such as metrics are represented by a graph, at [071-075, 083] edges are “pointers” representing how many merchants have bid on a keyword (i.e. number of interactions): “…database 506 contained a plurality of merchant tables, each node may be assigned to a retrieved merchant, and each edge variable may represent a keyword that the merchant whose node has the variable has bid upon. The edge variable may represent a pointer to a node of another bidding merchant…if two of entities are merchants that have bid on a keyword…”)

In reference to claim 5, 15:
Mason further teaches: wherein the computing instructions are further configured to run on the one or more processors and perform: 
receiving at least one new keyword at the system (at least [073, 086] an initial assignment of an activation of a node, i.e. keyword); and 
for each respective new keyword of the at least one new keyword received at the system: when the respective new keyword is similar to respective keywords represented by a respective cluster of nodes of the one or more clusters of nodes, creating an edge between a respective node representing the respective new keyword and a node of the respective cluster of nodes of the one or more clusters of nodes (at least [040] “If the feature values are the same or similar for keyword 212 and a keyword of the training data 202/206, the salient property metric associated with the keyword of the training data 202/206 may be utilized in computing the predictive measure…” and at [049] “For example, the frequency with which a keyword appears in the search logs of queries issued against a corpus of relevant documents, the frequency of appearance of a keyword in a document section for a corpus of documents (where the corpus is selected, for instance, based on the relatedness of its constituents to the vertical in question), and/or a distance of a keyword from another (or a number of other) keyword(s) (where 
In reference to claim 7, 17
Mason further teaches wherein facilitating altering the GUI of the electronic device based upon the cluster of keywords comprises:
using the one or more clusters of nodes in a revenue per click prediction (at least [025, 046] revenue optimization is used on per click or acquisition basis optimization); and 
determining a bid on at least one keyword represented by at least one node in the one or more clusters of nodes using the revenue per click prediction (at least [025, 046] revenue optimization, at [020, 024, 042, 045 etc.] optimization and revenue used to determine which keywords to bid on and at what value). 

In reference to claim 9, 19
Mason further teaches: wherein optimizing each cluster of nodes of the one or more clusters of nodes comprises: determining that a cluster coefficient of a cluster of nodes of the one or more clusters of nodes is below a predetermined threshold (at least at [062, 064 076, 078] weighed indicators i.e. coefficient determine relevant/irrelevance of a segment are above or below a threshold, further keywords at [025, 046] may be weighed/multiplied by the salient data); and 
after determining that the cluster coefficient of the cluster of nodes of the one or more clusters of nodes is below the predetermined threshold, removing at least one edge of the cluster of nodes from the one or more clusters of nodes (at [062-065, 076, 078] based on the coefficient/weight determining the relevance/lack thereof, a negative value i.e. one below zero indicates irrelevance, and a user may remove the irrelevant words at [fig 5 and related text including 060]). 

In reference to claim 10, 20
Mason further teaches: wherein the cluster coefficient of the cluster of nodes is determined using a set of cluster rules that operate as a function of a number of all triplets in the cluster of nodes and a number of closed triplets in the cluster of nodes (at least fig 7b and related text] the nodes/cluster is determined in [fig 7b] using a “triplet” i.e. three sets of relationships/clusters). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Huang (Measuring Similarity Between Texts in Python, hereinafter Huang). 

In reference to claim 6, 16: 
Mason further teaches: 
Wherein creating the edge between the respective node representing the respective new keyword and the node of the respective cluster of nodes of the one or more clusters of nodes comprises: 
[using the similarities] of the new keyword and the respective keyword (at least [073, 086] an initial assignment of an activation of a node, i.e. keyword); and
[using the similarity] between the respective new keyword of the at least one new keyword, to determine the edge between the respective node representing the respective new keyword and the node of the respective cluster of nodes of the one or more clusters of nodes ((at least [040] “If the feature values are the same or similar for keyword 212 and a keyword of the training data 202/206, the salient property metric associated with the keyword of the training data 202/206 may be utilized in computing the predictive measure…” and at [049] “For example, the frequency with which a keyword appears in the search logs of queries issued against a corpus of relevant documents, the frequency of appearance of a keyword in a document section for a corpus of documents (where the corpus is selected, for instance, based on the relatedness of its constituents to the vertical in question), and/or a distance of a keyword from another (or a number of other) keyword(s) (where distance, in some instances, is a mathematical measure of semantic similarity), may also be considered a feature or features of the keyword.” Each of these values are fed to generator 504 for example, at 070 to assign the keyword to the respective node(s).) Although Mason as cited discloses all the elements above, Mason does not specifically disclose the use of vectorising/cosine similarity to location the edge itself. 
Huang however does teach: 
Vectorising the [new text], and using a cosine similarity between the [new text] and the [text] as vectorized, to determine the [value/edge] representing the [relationship between the text and the text] (at least “1. What’s going on here” discusses the cosine similarity between two vectors representing texts – fig 1 shows each vector as a document/text; in II (b). “These numbers are used to create a vector (i.e. vectorize) each text, at II(c). This is used to generate a tf-idf between the two, and in III. Python it, the edge between the two texts, i.e. the degree of relatedness is determined). It would have been obvious to one . 

Claim 8, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Bao et al (US 20180329985 A1, hereinafter Bao). 

In reference to claim 8, 18 
Mason teaches: each respective node pair connected by a respective edge in the one or more clusters of nodes represents a respective pair of keywords having their respective interaction metric above a threshold (at [062, 064 076, 078] weighed indicators i.e. coefficient determine relevant/irrelevance of a segment are above or below a threshold), however the reference does not disclose the specific use of a union find algorithm. 
Bao however, does disclose identifying one or more clusters of nodes further comprises using a union find algorithm on the graph (at least [050-052] pairs are extracted using a union-find algorithm on a set of pairs). It would have been obvious to one of ordinary skill in the art at the time of filing to include the use of a union find algorithm to determine relevant pairings, as Bao teaches that the algorithm is particularly useful to remove or identify elements in a redundancy situation – this would be particular of interest given the large volume of data as taught by both Mason and Bao, when attempting to create an accurate representation of similarity and relatedness of terms, but also considering the possibility of a large volume of data being overlapping or duplicated in some way. Bao at [005] specifically discloses that such algorithms, when applied to an existing topic/term map, as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/                Primary Examiner, Art Unit 3622